635 So.2d 140 (1994)
Carlton Leroy WHEELER, Appellant,
v.
STATE of Florida, Appellee.
No. 93-1738.
District Court of Appeal of Florida, Fourth District.
April 13, 1994.
Richard L. Jorandby, Public Defender, and Susan D. Cline, Asst. Public Defender, West Palm Beach, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Georgina Jimenez-Orosa, Asst. Atty. Gen., West Palm Beach, for appellee.
PER CURIAM.
Carlton Wheeler appeals his judgment and sentence including an order of probation assessing, in part, the costs of prosecution. We affirm Wheeler's judgment and sentence but reverse the assessment of prosecution costs.
Before prosecution costs can be imposed on a defendant pursuant to section 939.01, Florida Statutes (1991), the State must demonstrate the amount spent on prosecuting the defendant and the trial court must consider the defendant's financial resources. Smith v. State, 543 So.2d 348 (Fla. 5th DCA 1989). Because the record reflects that no evidence was presented regarding the amount spent on prosecuting Wheeler and no testimony was taken regarding Wheeler's ability to pay, the trial court erred in assessing prosecution costs. Accordingly, we reverse the assessment of prosecution costs and remand to the trial court.
AFFIRMED IN PART; REVERSED IN PART, AND REMANDED.
GLICKSTEIN, GUNTHER and STEVENSON, JJ., concur.